The opinion of the court was delivered by
Ross, J.
The law is well settled in this state, that if there is a claim in dispute between two parties, whether in suit or not, and one party offers to the other a specific sum in full settlement or satisfaction of such claim, and the other receives the sum, though he protest never so stoutly that he receives it only in part satisfaction of his claim, such receipt of the money operates as an accord and satisfaction of the claim. The party receiving the money takes it burdened with the condition placed upon it by the party offering it, and has no power to chango that condition, unless the party making the offer expressly or impliedly consents to waive the condition. That the party receiving the money supposed, through ignorance of the law, that it would only operate as a payment of his claim pro tanto, does not change the legal effect of such a transaction. Every person is presumed to know the law, and the legal effect of his acts under the law. If the plaintiff had been an adult at the time he received the $40, such receipt would have been an accord and satisfaction of his claim against the defendant. McDaniels v. Lapham, 21 Vt. 222; Towslee v. Healey, 39 Vt. 523. That claim was then in dispute between the parties. Capron, the defendant’s agent, told him the instructions under which he was acting, and that if he would take the money in settlement of his suit, he was instructed to let him have it, and handed the plaintiff the money. The plaintiff took it, but said *385“ I do not take it in full, but to apply on wbat the district owes me.” Capron did not at any time intimate that the plaintiff could take the money on any other condition than in settlement of the suit. We do not think that Capron’s remark made on a previous occasion, “ I tender you this money to pay you for your services and costs,” taken in connection with what he then had just said, was any waiver of the condition. Besides, when the plaintiff subsequently took the money, Capron repeated his instructions, and told the plaintiff that it must be in settlement of the suit. The receipt of money thus offered on condition, is the acceptance of the offer as made, and legally operates to conclude a contract, binding the parties to the terms of the offer. As such contract, it was not binding upon this plaintiff, because he was then a minor, and legally incapacitated to bind himself by contract. This is an elementary principle. The cases, Abell v. Warren, 4 Vt. 149, and Baker v. Lovett, 6 Mass. 78, are directly in point. In the latter case, it was held that a settlement with one co-tortfeasor and defendant in a suit, by a plaintiff who was a minor, did not discharge the other defendant, and upon the ground, that the plaintiff was legally incapacitated to estimate his damages and make a settlement of then! that would be binding upon him. The defendant claims that the plaintiff is bound by the receipt of the $40 in this case, because 'the report finds that his father allowed him to áct for himself in this transaction. But the very reason why he was not bound by the receipt of the $40, was because he was acting for himself in the transaction, and was the only person with whom Capron dealt in delivering the money. If he had been acting as the agent of another, that other person might have been bound. So, too, if some party legally qualified had been acting for the plaintiff, he, possibly, might have been bound by it. The plaintiff was acting for himself in his own matter when he received the $40, and. being legally incapacitated to bind himself by reason of his nonage, is not thereby barred from recovering any balance legally due him from the defendant. The facts reported, we think, are conclusive of the plaintiff’s right to recover the balance found due by the referee, if the plaintiff was not concluded by receiving the $40. Judgment affirmed.